UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2008 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 000-51368 TBS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Bermuda 98-0225954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Commerce Building, Chancery Lane, Hamilton HM 12, Bermuda (Address of principal executive offices) (441) 295-9230 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filerx Non-accelerated Filer ¨ Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).Yes¨Nox As of November 7, 2008, the registrant had outstanding 17,504,496 Class A common shares, par value $0.01 per share, and 12,390,461 Class B common shares, par value $0.01 per share. TBS INTERNATIONAL LIMITED 2008 FORM 10-Q Table of Contents Page PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 and 3 Consolidated Statements of Income (Unaudited) for the three and nine months ended September 30, 2008 and September 30, 2007 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2008 and September 30, 2007 5 Consolidated Statement of Changes in Shareholders' Equity (Unaudited) for the ninemonths ended September 30, 2008 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosure About Market Risk 41 Item 4 Controls and Procedures 41 PART II:OTHER INFORMATION Item 1 Legal Proceedings 42 Item 1A Risk Factors 42 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3 Defaults Upon Senior Securities 42 Item 4 Submission of Matters to a Vote of Security Holders 42 Item 5 Other Information 42 Item 6 Exhibits 43 Signatures Table of Contents 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except par value per share) September 30, December 31, 2008 2007 (unaudited) Assets Current assets Cash and cash equivalents $ 89,981 $ 30,498 Charter hire receivable, net of allowance of $500 in 2008 and $490 in 2007 56,792 30,081 Fuel and other inventories 17,996 11,123 Prepaid expenses and other current assets 9,864 7,742 Advances to affiliates 3,622 918 Total current assets 178,255 80,362 Deposit for vessel purchase 4,120 14,836 Fixed assets, net 774,372 444,082 Goodwill 8,426 8,426 Other assets and deferred charges 17,289 11,407 Total assets $ 982,462 $ 559,113 Liabilities and Shareholders' Equity Current liabilities Debt, current portion $ 83,236 $ 22,699 Accounts payable 11,164 11,723 Accrued expenses 45,273 36,713 Voyages in progress 11,397 7,016 Advances from affiliates 179 467 Total current liabilities 151,249 78,618 Debt, long-term portion 252,293 157,467 Other liabilities 4,087 3,465 Total liabilities 407,629 239,550 COMMITMENTS AND CONTINGENCIES (Note 12) Shareholders' equity Common shares, Class A, $.01 par value, 75,000,000 authorized, 17,514,496 shares issued and 17,504,496 shares outstanding in 2008 and 14,350,996 shares issued and outstanding in 2007 175 143 Common shares, Class B, $.01 par value, 30,000,000 authorized, 12,390,461 shares issued and outstanding in 2008 and 13,404,461 shares issued and outstanding in 2007 124 134 Warrants 21 21 Additional paid-in capital 186,196 88,530 Accumulated other comprehensive (loss) (2,088 ) (2,897 ) Retained earnings 390,794 233,632 Less: Treasury stock (10,000 shares) (389 ) Total shareholders' equity 574,833 319,563 Total liabilities and shareholders' equity $ 982,462 $ 559,113 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 3 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts and outstanding shares) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (unaudited) (unaudited) (unaudited) (unaudited) Revenue Voyage revenue $ 161,397 $ 70,873 $ 388,253 $ 183,196 Time charter revenue 19,308 20,557 77,292 54,748 Logistics revenue 2,045 5,288 Other revenue 572 140 1,012 614 Total revenue 183,322 91,570 471,845 238,558 Operating expenses Voyage 52,882 22,942 126,731 61,657 Logistics 1,726 4,417 Vessel 30,759 22,192 78,508 62,690 Depreciation and amortization of vessels and other fixed assets 19,980 9,032 49,988 25,869 General and administrative 14,121 7,960 41,184 22,804 Loss from sale of vessel 814 Total operating expenses 119,468 62,126 300,828 173,834 Income from operations 63,854 29,444 171,017 64,724 Other (expenses) and income Interest expense (5,041 ) (2,603 ) (12,318 ) (7,772 ) Loss on extinguishment of debt (2,318 ) Gain on sale and insurance recovery of vessel 6,034 Interest and other income (expense) 330 162 781 109 Total other (expenses) and income, net (4,711 ) (2,441 ) (13,855 ) (1,629 ) Net income $ 59,143 $ 27,003 $ 157,162 $ 63,095 Earnings per share Net income per common share Basic $ 1.96 $ 0.96 $ 5.42 $ 2.25 Diluted $ 1.96 $ 0.96 $ 5.41 $ 2.25 Weighted average common shares outstanding Basic 30,104,863 28,044,310 28,980,101 28,024,295 Diluted 30,145,204 28,081,678 29,036,752 28,059,545 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, 2008 2007 (unaudited) (unaudited) Cash flows from operating activities Netincome $ 157,162 $ 63,095 Adjustments to reconcile net income to net cash provided by operating activities Gain on sale and insurance recovery of vessel (6,034 ) Loss on sale of vessel 814 Depreciation and amortization 49,988 25,869 Loss on change in value of interest swap contract 234 432 Amortization and write-off of deferred financing costs 3,342 792 Non cash stock based compensation 1,949 261 Drydocking expenditures (9,138 ) (2,919 ) (Income) loss in joint venture (226 ) 288 Changes in operating assets and liabilities (Increase) decrease in charter hire receivable (26,711 ) 407 (Increase) in fuel and other inventories (6,873 ) (2,669 ) (Increase) decrease in prepaid expenses and other current assets (2,122 ) 1,100 (Increase) in other assets and deferred charges (3,973 ) (819 ) Increase (decrease) in accounts payable (559 ) (189 ) Increase (decrease) in accrued expenses 8,171 (689 ) Increasein voyages in progress 4,381 1,105 (Decrease)in advances from/to affiliates, net (2,993 ) (694 ) Net cash provided by operating activities 172,632 80,150 Cash flows from investing activities Proceeds on sale of vessels 62,014 Vessel acquisitions / capital improvement costs (356,304 ) (107,554 ) Deposit for vessel purchases (4,120 ) (10,070 ) Return of investment in security 160 Investment in government securities (250 ) Return of dividend from joint venture 100 Repayment (loans) made to joint venture 760 (360 ) Net cash (used) by investing activities (359,564 ) (56,060 ) Cash flows from financing activities Proceeds from issuance of shares in secondary public offering , net of offering costs 95,739 Repayment of debt principal (162,636 ) (101,338 ) Proceeds from debt 318,000 126,000 Payment of deferred financing costs (4,688 ) (3,933 ) Reduction of obligations under capital leases (3,020 ) Net cash provided by (used in) financing activities 246,415 17,709 Net increase (decrease) in cash and cash equivalents 59,483 41,799 Cash and cash equivalents beginning of period 30,498 12,007 Cash and cash equivalents end of period 89,981 $ 53,806 Supplemental cash flow information: Interest paid, net of amounts capitalized $ 10,207 $ 6,298 Noncash Investing activities: For the nine months ended September 30, 2007, the proceeds on the sale-leaseback of the vessels Laguna Belle and Seminole Maiden excludes the noncashportion of $5.5 million, which was retained by the buyer/lessor as a deposit on the bareboat charters. The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 TBS INTERNATIONAL LIMITED. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (in thousands, except shares) (unaudited) Accumulated Other Com- Additional prehensive Common Shares Treasury Stocks Warrants Paid-in Retained Income Shares Amount Shares Amount Shares Amount Capital Earnings (Loss) Total Balance at December 31, 2007 27,755,457 $ 277 $ 288,853 $ 21 $ 88,530 $ 233,632 $ (2,897 ) $ 319,563 Net income 157,162 157,162 Unrealized gain on cash flow hedges 809 809 Comprehensive income 157,971 Stock based compensation 149,500 2 1,947 1,949 Secondary public offering, net of expenses 2,000,000 20 95,719 95,739 Increase in Warrants due to anti-dilutive provisions 23,050 Reacquired stock 10,000 (389 ) (389 ) Balance at September 30, 2008 29,904,957 $ 299 10,000 $ (389 ) 311,903 $ 21 $ 186,196 $ 390,794 $ (2,088 ) $ 574,833 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 Note 1 — Basis of Presentation TBS International Limited ("TBSI") and its subsidiaries (the "Company, "we" or "our") are engaged in the ocean transportation of dry cargo offering shipping solutions through liner, parcel, bulk and vessel chartering services. TBS Logistics Incorporated ("Logistics") is awholly owned subsidiarythat provides fully-integrated cargo and transport management services. Logistics augments our ocean transportation services.Substantially all related corporations of TBSI are foreign corporations and conduct their business operations worldwide. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine month period ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. The consolidated balance sheet at December 31, 2007 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2007 included in TBSI's Annual Report on Form 10-K filed with the Securities and Exchange Commission ("SEC") on March 14, 2008. The Company's consolidated statements of cash flows for the nine months ended September 30, 2007 have been revised to change the classification of drydocking expenditures from net cash used by investing activities to net cash flows provided by operating activities. The revision decreased net cash provided by operating activities by $2.9 million. To conform to the 2008 presentation, we reclassified 2007 despatch expenses, which were included in voyage expense, to voyage revenue. This reclassifications did not impact net income. Note 2 — New Accounting Pronouncements In October 2008, the Financial Accounting Standards Board ("FASB") issued FASB Staff Position No. 157-3, Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active("FSP 157-3")which clarifies the application of FASB Statement of Financial Accounting Standards ("SFAS") No. 157, Fair Value Measurements when determining the fair value of a financial asset when the market for that financial asset is not active. FSP 157-3 is effective upon issuance. FSP-157-3 did not have a material impact on TBSI's financial statements because the fair value of its financial assets and liabilities are determined based upon active market inputs. In September 2008, the FASB issued FSP 133-1 and FASB Interpretation("FIN") 45-4, Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133 and FASB Interpretation No. 45; and Clarification of theEffective Date of FASB Statement No. 161. The FSP requires additional disclosures by sellers of credit derivatives within the scope of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, and hybrid instruments that have embedded credit derivatives. The FSP also amends FIN No. 45,Guarantor's Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others, to require additional disclosure about the current status of the payment /performance risk of a guarantee. Further, this FSP clarifies the effective date of SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities. The FSP is effective for fiscal years and interim periods ending after November 15, 2008. We are currently evaluating the FSP and at this time we do not believe it will have a significant impact on the Company's financial statements. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles ("SFAS 162"). SFAS 162 identifies the sources of accounting principles and the framework for selecting principles used in the preparation of financial statements, presented in conformity with generally accepted accounting principles, of US non-governmental entities. SFAS 162 is effective 60 days following the SEC's approval of the Public Company Oversight Board (PCAOB) amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles. Any effects of applying the provisions of SFAS 162 are to be reported as a change in accounting principle in accordance with FASB Statement No. 154, Accounting Changes and Error Corrections. SFAS 162 will not have a significant impact on TBSI's financial statements. Table of Contents 7 In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133 Accounting for Derivative Instruments and Hedging Activities ("SFAS 161"). SFAS 161 changes the disclosure requirements for derivative instruments and hedging activities requiring enhanced disclosures about: how and why an entity uses derivative instruments; how derivative instruments and related hedged items are accounted for under FASB Statement No. 133 and its related interpretations; and how derivative instruments and related hedged items affect an entity's financial position, financial performance, and cash flows. SFAS 161 intends to enhance the current disclosure framework in FASB Statement No. 133 by requiring: objectives for using derivative instruments and related hedged items be disclosed in terms of underlying risk that an entity is trying to manage; tabular presentation of the fair values, gains and losses of derivative instruments; disclosure of credit-risk-related contingent features; and cross referencing within financial statement footnotes. SFAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company has early adopted SFAS 161 (refer to Note 8 - Derivative Financial Instruments for adopted disclosures). In December 2007, the FASB issued SFASNo. 160, Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB (Accounting Research Bulletin) No. 51 ("SFAS 160"). SFAS 160 establishes accounting and reporting standards for entities (excluding not-for-profit organizations) with outstanding noncontrolling interest in one or more subsidiaries or that deconsolidate a subsidiary. The objective of SFAS 160 is to improve the relevance, comparability and transparency of financial information that a reporting entity provides in its consolidated financial statements. The standards require: ownership interests in subsidiaries held by parties other than the parent be clearly identified and presented within equity but separate from the parent's equity in the consolidated statement of financial position; net income attributable to the parent and the noncontrolling interest be identified and presented on the face of the consolidated statement of income; changes in a parent's ownership interest while the parent retains its controlling financial interest in its subsidiary be consistently accounted for as equity transactions; any retained noncontrolling equity investment in a former deconsolidated subsidiary be initially measured at fair value and that any gain or loss on the deconsolidation of a subsidiary be measured using fair value of the noncontrolling equity investment rather than the carrying amount of that retained investment; and entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and noncontrolling owners. SFAS 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. The adoption of SFAS 160 is not expected to have a material impact on the Company's consolidated financial statements. In December 2007, the FASB issuedSFAS No. 141 (revised 2007), Business Combinations ("SFAS 141(R)"). SFAS 141(R) establishes principles and requirements for how an acquiring entity measures and recognizes in its financial statements: the identifiable assets acquired; the liabilities assumed; any noncontrolling interest in the acquiree; goodwill acquired or a gain from a bargain purchase. SFAS 141(R) sets forth disclosure criteria to enable a better understanding of the nature and effects of a business combination. SFAS 141(R) was revised to improve the relevance, and comparability of financial statement information about business combinations and their effect. SFAS 141(R) applies prospectively to business combinations for which the acquisition date is on or after the first annual reporting period beginning on or after December 15, 2008.
